



Exhibit 10.30
HYATT HOTELS CORPORATION
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
ARTICLE I.

PURPOSE, SCOPE and administration OF THE PLAN
1.1
Purpose and Scope. The purpose of the Hyatt Hotels Corporation Amended and
Restated Employee Stock Purchase Plan (the “Plan”) is to assist employees of
Hyatt Hotels Corporation and its Designated Subsidiaries in acquiring a stock
ownership interest in the Company pursuant to a plan which is intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended.

1.2
Administration of Plan. The Plan shall be administered by the Committee. The
Committee shall have the power to make, amend and repeal rules and regulations
for the interpretation and administration of the Plan consistent with the
qualification of the Plan under Section 423 of the Code, and the Committee also
is authorized to change the Offering Periods and Exercise Dates under the Plan
by providing notice to all Eligible Employees as soon as practicable prior to
the date on which such changes will take effect. The Committee may delegate
administrative tasks under the Plan to one or more Employees of the Company. The
Committee’s interpretation and decisions with respect to the Plan shall be final
and conclusive.



ARTICLE II.

Definitions
Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.
2.1
“Administrator” shall mean the Committee, or such individuals to which authority
to administer the Plan has been delegated under Section 1.2.

2.2    “Board” shall mean the Board of Directors of the Company.
2.3    “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.4    “Committee” shall mean the Compensation Committee of the Board.
2.5    “Common Stock” shall mean the Class A common stock of the Company, par
value $0.01 per share.
2.6    “Company” shall mean Hyatt Hotels Corporation, a Delaware corporation.
2.7
“Compensation” shall mean the base wages, overtime, incentive compensation,
commissions, service charges, shift differentials, vacation pay, salaried
production schedule premiums, holiday pay, jury duty pay, bereavement leave pay,
military pay, prior week adjustments and weekly bonus paid to an Employee by the
Company or a Designated Subsidiary in accordance with established payroll
procedures.

2.8
“Designated Subsidiary” shall mean the Subsidiaries that have been designated by
the Committee from time to time in its sole discretion as eligible to
participate in one or more Offering Periods under the Plan, including any
Subsidiary in existence on the Effective Date and any Subsidiary formed or
acquired following the Effective Date. As of the Effective Date, Exhibit A of
the Plan, attached hereto, provides a non-exclusive list of Subsidiaries
considered to be Designated Subsidiaries that are eligible to participate in the
Plan if, when and on such terms as may be determined by the Committee. The
designation of a Subsidiary as a Designated Subsidiary shall not entitle any
Eligible Employee of any such Subsidiary to participate in the Plan with respect
to any Offering Period unless the Committee






--------------------------------------------------------------------------------





selects such Subsidiary as an Eligible Designated Subsidiary with respect to the
applicable Offering Period in accordance with Section 3.1(a).
2.9
“Effective Date” shall mean the date the Plan is adopted by the Board, subject
to its approval by stockholders of the Company in accordance with the Company’s
bylaws, articles of incorporation and applicable state law within twelve months
of the date the Plan is adopted by the Board.

2.10
“Eligible Designated Subsidiary” means, with respect to any Offering Period, a
Designated Subsidiary that has been selected by the Committee to participate in
such Offering Period.

2.11
“Eligible Employee” shall mean an Employee who (a) has been employed at least
one year and (b) after the granting of the Option would not be deemed for
purposes of Section 423(b)(3) of the Code to possess 5% or more of the total
combined voting power or value of all classes of stock of the Company or any
Subsidiary. For purposes of clause (b), the rules of Section 424(d) of the Code
with regard to the attribution of stock ownership shall apply in determining the
stock ownership of an individual, and stock which an Employee may purchase under
outstanding options shall be treated as stock owned by the Employee.
Notwithstanding the foregoing the Administrator may exclude from participation
in the Plan as an Eligible Employee any Employee who is a citizen or resident of
a foreign jurisdiction (without regard to whether they are also a citizen of the
Unites States or a resident alien (within the meaning of Section 7701(b)(1)(A)
of the Code) if either (i) the grant of the Option is prohibited under the laws
of the jurisdiction governing such Employee, or (ii) compliance with the laws of
the foreign jurisdiction would cause the Plan or the Option to violate the
requirements of Section 423 of the Code.

2.12
“Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of Section
3401(c) of the Code. “Employee” shall not include any director of the Company or
a Designated Subsidiary who does not render services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of Section
3401(c) of the Code. For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company or Designated Subsidiary and meeting
the requirements of Treasury Regulation Section 1.421-1(h)(2). Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the first day immediately following such
three (3)-month period.

2.13
“Enrollment Date” shall mean the first Trading Day of each Offering Period.

2.14
“Exercise Date” except as provided in Section 5.2, shall mean the last Trading
Day of each calendar quarter.

2.15    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.16
“Fair Market Value” mean, as of any date, the value of Common Stock determined
as follows:

(a)If the Common Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the Exercise Date, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(b)If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Common Stock on the Exercise Date as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or
(c)In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Administrator.
2.17
“Offering Period” shall mean the period commencing on the first day of each
calendar quarter and terminating on the last Trading Day of such calendar
quarter.

2.18
“Option” shall mean the right to purchase shares of Common Stock pursuant to the
Plan during each Offering Period.






--------------------------------------------------------------------------------





2.19
“Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 4.2 below.

2.20
“Parent” means any corporation, other than the Company, in an unbroken chain of
corporations ending with the Company if, at the time of the determination, each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

2.21
“Participant” shall mean any Eligible Employee who (i) is employed at the
Company or who is employed at a Designated Subsidiary that is selected by the
Committee as an Eligible Designated Subsidiary, eligible to participate in the
Plan with respect to the applicable Offering Period and (ii) who elects to
participate in the Plan.

2.22
“Plan” shall mean this Hyatt Hotels Corporation Employee Stock Purchase Plan, as
it may be amended from time to time.

2.23
“Plan Account” shall mean a bookkeeping account established and maintained by
the Company in the name of each Participant.

2.24
“Subsidiary” shall mean any corporation, other than the Company, in an unbroken
chain of corporations beginning with the Company if, at the time of the
determination, each of the corporations other than the last corporation in an
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain;
provided, however, that a limited liability company or partnership may be
treated as a Subsidiary to the extent either (i) such entity is treated as a
disregarded entity under Treasury Regulation Section 301.7701-3(a) by reason of
the Company or any other Subsidiary which is a corporation being the sole owner
of such entity, or (ii) such entity elects to be classified as a corporation
under Treasury Regulation Section 301.7701-3(a) and such entity would otherwise
qualify as a Subsidiary.

2.25
“Trading Day” shall mean a day on which national stock exchanges are open for
trading.

ARTICLE III.



PARTICIPATION
3.1    Eligibility.
(a)Any Eligible Employee who shall be employed by (i) the Company or, (ii) a
Designated Subsidiary that is selected by the Committee in its sole discretion
as an Eligible Designated Subsidiary with respect to the applicable Offering
Period, in each case, on a given Enrollment Date for an Offering Period shall be
eligible to participate in the Plan during such Offering Period, subject to the
requirements of Articles IV and V, and the limitations imposed by Section 423(b)
of the Code and the Treasury Regulations thereunder; provided, that the
Committee may in its sole discretion change which Designated Subsidiaries (if
any) are Eligible Designated Subsidiaries from Offering Period to Offering
Period to the greatest extent permitted under Section 423(b) of the Code and the
Treasury Regulations thereunder.
(b)No Eligible Employee shall be granted an Option under the Plan which permits
his rights to purchase stock under the Plan, and to purchase stock under all
other employee stock purchase plans of the Company, any Parent or any Subsidiary
subject to the Section 423, to accrue at a rate which exceeds $25,000 of Fair
Market Value of such stock (determined at the time the option is granted) for
each calendar year in which the Option is outstanding at any time. For purposes
of the limitation imposed by this subsection, the right to purchase stock under
an Option accrues when the Option (or any portion thereof) first becomes
exercisable during the calendar year, the right to purchase stock under an
Option accrues at the rate provided in the Option, but in no case may such rate
exceed $25,000 of Fair Market Value of such stock (determined at the time such
option is granted) for any one calendar year, and a right to purchase stock
which has accrued under an Option may not be carried over to any other Option.
This limitation shall be applied in accordance with Section 423(b)(8) of the
Code and the Treasury Regulations thereunder.





--------------------------------------------------------------------------------





3.2
Election to Participate; Payroll Deductions

(c)Except as provided in Section 3.3, an Eligible Employee may participate in
the Plan only by means of payroll deduction. An Eligible Employee may elect to
participate in the Plan by delivering to the Company by such time designated by
the Administrator preceding the Enrollment Date for such Offering Period a
payroll deduction authorization in such manner as prescribed by the
Administrator.
(d)Payroll deductions shall be equal to at least 1%, but not more than 15%, of
the Participant’s Compensation as of the Offering Date and must be expressed as
a whole number percentage, subject to the provisions of Section 3.1 hereof.
Amounts deducted from a Participant’s Compensation pursuant to this Section 3.2
shall be credited to the Participant’s Plan Account.
(e)A Participant’s election to participate in the Plan with respect to an
Offering Period shall enroll such Participant in the Plan for each successive
Offering Period at the same payroll deduction percentage as in effect at the
termination of the prior Offering Period, unless such Participant delivers to
the Company a different election with respect to the successive Offering Period
by such time and in such manner as is designated by the Administrator for
enrollment in the Plan for such successive Offering Period, or unless such
Participant becomes ineligible for participation in the Plan (including by
reason of the Designated Subsidiary that employs such Participant not being
selected by the Committee as an Eligible Designated Subsidiary, eligible to
participate in the applicable Offering Period in accordance with Section
3.1(a)).
3.3
Leave of Absence. During leaves of absence approved by the Company meeting the
requirements of Treasury Regulation Section 1.421-1(h)(2) under the Code, a
Participant may continue participation in the Plan by making cash payments to
the Company on his or her normal payday equal to his or her authorized payroll
deduction.

ARTICLE IV.

PURCHASE OF SHARES
4.1
Grant of Option. Subject to the limitations of Section 3.1(b), each Participant
participating in such Offering Period shall be granted an Option to purchase on
the Exercise Date for such Offering Period (at the applicable Option Price) up
to a number of shares of Common Stock determined by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s Plan Account on such Exercise Date by the applicable Option Price;
provided that in no event shall a Participant be permitted to purchase during
each Offering Period more than 6,250 shares of Common Stock (subject to any
adjustment pursuant to Section 5.2). The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of Common Stock that a Participant may purchase during such future
Offering Periods. The Option shall expire on the last day of the Offering
Period.

4.2
Option Price. The Option Price per share of the Common Stock sold to
Participants hereunder shall be 95% of the Fair Market Value of such share on
the Exercise Date of the Offering Period, but in no event shall the Option Price
per share be less than the par value per share of the Common Stock.

4.3
Purchase of Shares.

(a)On each Exercise Date on which he or she is employed, each Participant will
automatically and without any action on his or her part be deemed to have
exercised his or her Option to purchase at the Option Price the largest number
of whole and fractional shares of Common Stock which can be purchased with the
amount in the Participant’s Plan Account.
(b)As soon as practicable following each Exercise Date, the number of whole and
fractional shares of Common Stock purchased by such Participant pursuant to
subsection (a) above will be delivered, in the Company’s sole discretion, to
either (i) the Participant, or (ii) an account established in the Participant’s
name at a stock brokerage or other financial services firm designated by the
Company. If the Company is required to obtain from any commission or agency
authority to issue any such shares of Common Stock, the Company will seek to
obtain such authority. Inability





--------------------------------------------------------------------------------





of the Company to obtain from any such commission or agency authority which
counsel for the Company deems necessary for the lawful issuance of any such
shares shall relieve the Company from liability to any Participant except to
refund to him or her the amount withheld.
(c)A Participant shall have the right at any time to request in writing a
certificate or certificates for all or a portion of the whole and fractional
shares of Common Stock purchased hereunder. Upon receipt of a Participant’s
written request for any such certificate, the Company shall (or shall cause its
agent to), deliver any such certificate to the Participant as soon as
practicable thereafter.
4.4
Transferability of Rights. An Option granted under the Plan shall not be
transferable and is exercisable only by the Participant. No option or interest
or right to the option shall be available to pay off any debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempt at disposition of the option
shall have no effect.

ARTICLE V.

PROVISIONS RELATING TO COMMON STOCK
5.1    Common Stock Reserved. Subject to adjustment as provided in Section 5.2,
the maximum number of shares of Common Stock that shall be made available for
sale under the Plan shall be 1,000,000. Shares of Common Stock made available
for sale under the Plan may be authorized but unissued or reacquired shares
reserved for issuance under the Plan.
5.2
Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger or
Asset Sale.

(a)Changes in Capitalization. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock which have been authorized
for issuance under the Plan but not yet placed under Option, as well as the
price per share and the number of shares of Common Stock covered by each Option
under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Option.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof.
(c)Merger or Asset Sale. In the event of a proposed sale of all or substantially
all of the assets of the Company, or the merger of the Company with or into
another corporation, where the Company is not the surviving entity, each
outstanding Option shall be assumed or an equivalent





--------------------------------------------------------------------------------





Option substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Option, any Offering Periods then in progress shall
be shortened by setting a New Exercise Date and any Offering Periods then in
progress shall end on the New Exercise Date. The New Exercise Date shall be
before the date of the Company’s proposed sale or merger. The Administrator
shall notify each Participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the Participant’s Option
has been changed to the New Exercise Date and that the Participant’s Option
shall be exercised automatically on the New Exercise Date, unless prior to such
date the Participant has withdrawn from the Offering Period as provided in
Section 6.1 hereof.
5.3
Insufficient Shares. If the Administrator determines that, on a given Exercise
Date, the number of shares with respect to which Options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for issuance
under the Plan on the Enrollment Date of the applicable Offering Period, or (ii)
the number of shares available for sale under the Plan on such Exercise Date,
the Administrator shall make a pro rata allocation of the shares of Common Stock
available for issuance on such Exercise Date in as uniform a manner as shall be
practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising Options to purchase Common Stock on such
Exercise Date, and unless additional shares are authorized for issuance under
the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.6 hereof. The Company may make pro rata
allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
shareholders subsequent to such Enrollment Date. If the Plan is so terminated,
then the balance of the amount credited to the Participant’s Plan Account which
has not been applied to the purchase of shares of Common Stock shall be paid to
such Participant in one lump sum in cash as soon as reasonably practicable after
such Exercise Date, without any interest thereon.

ARTICLE VI.

TERMINATION OF PARTICIPATION
6.1    Cessation of Contributions; Voluntary Withdrawal.
(a)A Participant may cease payroll deductions during an Offering Period by
delivering written or electronic notice of such cessation to the Company in such
form and at such time prior to the Exercise Date for such Offering Period as may
be established by the Administrator. Upon any such cessation, the Participant
shall elect to withdraw from the Plan pursuant to subsection (b) below. Upon
receipt of a notice of withdrawal from the Plan, the Participant’s payroll
deduction authorization and his or her Option to purchase under the Plan shall
terminate.
(b)A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.
(c)A Participant who ceases contributions to the Plan during any Offering Period
shall not be permitted to resume contributions to the Plan during that Offering
Period.
6.2
Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the Participant’s Plan Account shall be paid to such
Participant as soon as reasonably practicable, and such Participant’s Option for
the Offering Period shall be automatically terminated. Notwithstanding the
foregoing, in the case of a Participant’s death during an Offering Period, the
Participant’s Plan Account containing any cash will be refunded in the
Participant’s last normal payroll to be administered by the executor or
administrator of the Participant’s estate. Any previously purchased Common Stock
will be paid to the Participant’s estate by the stock brokerage or financial
services firm upon request by the executor or administrator of the Participant’s
estate. Any amounts remaining in the Participant’s Account shall






--------------------------------------------------------------------------------





be distributed to the person or persons entitled thereto under Section 7.2
hereof, as soon as reasonably practicable.
ARTICLE VII.

GENERAL PROVISIONS
7.1
Administration.

(a)It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules. The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
participant. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Administrator under the
Plan.
(b)All expenses and liabilities incurred by the Administrator in connection with
the administration of the Plan shall be borne by the Company. The Administrator
may, with the approval of the Committee, employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Administrator, the
Company and its officers and directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon all Participants, the Company and all other interested
persons. No member of the Board or Administrator shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or the options, and all members of the Board or Administrator shall be
fully protected by the Company in respect to any such action, determination, or
interpretation.
7.2    [RESERVED]
7.3
Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of Plan Accounts shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Option Price, the number of shares purchased and the remaining cash balance,
if any.

7.4
Condition of Employment. Neither the creation of the Plan nor an Employee’s
participation therein shall be deemed to create a contract of employment, any
right of continued employment or in any way affect the right of the Company or a
Subsidiary to terminate an Employee at any time with or without cause.

7.5
Rights as Stockholders. With respect to shares of Common Stock subject to an
Option, a Participant shall not be deemed to be a stockholder and shall not have
any of the rights or privileges of a stockholder. A Participant shall have the
rights and privileges of a stockholder when, but not until, a certificate has
been issued to him or her following exercise of his or her Option.

7.6
Amendment and Termination of the Plan

(c)The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and from time to time; provided, however, that without approval of
the Company’s stockholders given within 12 months before or after action by the
Board, the Plan may not be amended to increase the maximum number of shares
subject to the Plan or change the designation or class of Eligible Employees.
(d)Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting





--------------------------------------------------------------------------------





procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, select one or more Designated Subsidiaries as
Eligible Designated Subsidiaries, eligible to participate in any applicable
Offering Period(s) in accordance with Section 3.1(a), and establish such other
limitations or procedures as the Administrator determines in its sole discretion
advisable which are consistent with the Plan.
(e)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to:
(i)altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;
(ii)shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and
(iii)allocating shares of Common Stock.
Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.
(f)Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.
7.7
Use of Funds; No Interest Paid. All funds received by the Company by reason of
purchase of Common Stock under the Plan will be included in the general funds of
the Company free of any trust or other restriction and may be used for any
corporate purpose. No interest will be paid to any Participant or credited under
the Plan.

7.8
Term; Approval by Stockholders. The Plan shall terminate on the tenth
anniversary of the date of its initial approval by the stockholders of the
Company, unless earlier terminated by action of the Board. No Option may be
granted during any period of suspension of the Plan or after termination of the
Plan. The Plan will be submitted for the approval of the Company’s stockholders
within 12 months after the date of the Board’s initial adoption of the Plan.
Options may be granted prior to such stockholder approval; provided, however,
that such Options shall not be exercisable prior to the time when the Plan is
approved by the stockholders; provided further that if such approval has not
been obtained by the end of said 12-month period, all Options previously granted
under the Plan shall thereupon be canceled and become null and void.

7.9
Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company or any Subsidiary.
Nothing in the Plan shall be construed to limit the right of the Company or any
Subsidiary (a) to establish any other forms of incentives or compensation for
Employees of the Company or any Subsidiary, or (b) to grant or assume Options
otherwise than under the Plan in connection with any proper corporate purpose,
including, but not by way of limitation, the grant or assumption of options in
connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, firm or
association.

7.10
Conformity to Securities Laws. Notwithstanding any other provision of the Plan,
the Plan and the participation in the Plan by any individual who is then subject
to Section 16 of the Exchange Act shall be subject to any additional limitations
set forth in any applicable exemption rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b‑3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, the Plan shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.






--------------------------------------------------------------------------------





7.11
Notice of Disposition of Shares. The Company may require any Participant to give
the Company prompt notice of any disposition of shares of Common Stock, acquired
pursuant to the Plan, within two years after the applicable Enrollment Date or
within one year after the applicable Exercise Date with respect to such shares.
The Company may direct that the certificates evidencing shares acquired pursuant
to the Plan refer to such requirement.

7.12
Tax Withholding. The Company shall be entitled to require payment in cash or
deduction from other compensation payable to each Participant of any sums
required by federal, state or local tax law to be withheld with respect to any
purchase of shares of Common Stock under the Plan or any sale of such shares.

7.13
Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware.

7.14
Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

7.15
Conditions To Issuance of Shares. The Company shall not be required to issue or
deliver any certificate or certificates for shares of Common Stock purchased
upon the exercise of Options prior to fulfillment of all the following
conditions:

(g)The admission of such shares to listing on all stock exchanges, if any, on
which is then listed; and
(h)The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and
(i)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and
(j)The payment to the Company of all amounts which it is required to withhold
under federal, state or local law upon exercise of the Option; and
(k)The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.
7.16
Equal Rights and Privileges. All Eligible Employees of the Company (or of any
Designated Subsidiary that is selected by the Administrator as an Eligible
Designated Subsidiary, eligible to participate in the Plan with respect to one
or more applicable Offering Periods in accordance with Section 3.1(a) hereof)
will have equal rights and privileges under the Plan with respect to such
Offering Period so that the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 of the Code or applicable Treasury Regulations
thereunder. Any provision of the Plan that is inconsistent with Section 423 or
applicable Treasury Regulations thereunder will, without further act or
amendment by the Company, the Board or the Administrator, be reformed to comply
with the equal rights and privileges requirement of Section 423 or applicable
Treasury Regulations thereunder.



* * * * * *I hereby certify that the foregoing Hyatt Hotels Corporation Amended
and Restated Employee Stock Purchase Plan was duly approved by the Board of
Directors of Hyatt Hotels Corporation on December 14, 2017.
Executed on this 14th day of December, 2017.
/s/ Margaret C. Egan
Secretary





--------------------------------------------------------------------------------































EXHIBIT A




Hyatt Hotels Corporation


Hyatt Corporation


Hyatt International Corporation


Hyatt Foreign Employment Services


Hyatt Louisiana, LLC, as agent of DTRS New Orleans, LLC, d/b/a Hyatt
Regency New Orleans


Hyatt Hotels Corp of Kansas


Marion Reservations Center, LLC


Select Hotels Group, LLC


Hyatt Shared Service Center, L.L.C.


Hyatt Hotels of Florida, Inc.


Hyatt LACSA Services, Inc.


Harborside Hotel, LLC


CPM Seattle Hotels, L.L.C.


Hyatt of Latin America and Caribbean, L.L.C.


Hyatt Global Services, Inc.


Exhale Enterprises, Inc.





